Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction of the following is required: Incorporation of "a length of the middle element is shorter than a groove width of the pair of end elements" from new claim 22 into the specification.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Arai
4)	Claims 1-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2017/0120691) in view of Hoke (US 3,727,661) or Japan 210 (JP 2002-211210).


    PNG
    media_image1.png
    589
    863
    media_image1.png
    Greyscale

In the above MARKED UP DRAWING #1, the markings were added by the examiner to facilitate discussion of Arai.  In the MARKED UP DRAWING #1, "1" is a first inclined portion and "2" is a second inclined portion.  The first inclined portion "1" is colored black.  The second inclined portion "2" is white with a black border.  FIGURE 1 illustrates and reasonably conveys that the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Another annotated copy of FIGURE 1 of Arai is provided below: 

    PNG
    media_image2.png
    586
    864
    media_image2.png
    Greyscale

In the above MARKED UP DRAWING #2, the markings were added by the examiner to facilitate discussion of Arai.  In the MARKED UP DRAWING #2, "1" is a first inclined portion and "2" is a second inclined portion.  The first inclined portion "1" is colored black.  The second inclined portion "2" is white with a black border.  Arai's FIGURE 1 illustrates and reasonably conveys that the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Thus, the claimed first inclined portions and the claimed second inclined portions read on the first inclined portions "1" and the second inclined portions "2", respectively, in either MARKED UP DRAWING #1 or MARKED UP DRAWING #2.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.    See In re Mraz, 173 USPQ 25 (CCPA 1972).  Arai does not recite providing at least one protruding part in the shoulder circumferential groove.

10-50% pitch P and height H of the protrusions is 1/16 inch (1.6 mm) to 50% groove depth [FIGURES 2, 13-14] or (2) Japan 210 teaches providing a circumferential main groove with protrusions to prevent stone trapping and reduce noise wherein the protrusions are arranged in the groove such that the spacing between the protrusions is relatively small [FIGURES 1-2, 7-10], the protrusions have different heights (e.g. three the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Also, Japan 210 (but not Hoke) is applied against claims 3, 14, 15 and 18.   
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Arai's tire such that at least one of the land portions (blocks) is provided with a sipe in communication with the at least one main groove and in a tread plan view, the at least one protruding part is provided on a connecting portion where the sipe is in communication with the at least one main groove in view of (1) Arai's teaching to provide blocks in the tread with sipes [FIGURE 1] and (2) either Hoke's suggestion or Japan 210's suggestion to provide a shoulder circumferential main groove with closely spaced protrusions. 
	As to claims 8-13, note Arai's disclosure to provide intermediate blocks with a stepped structure as shown in FIGURE 3; the axially inner wall (but not the axially outer wall) of the shoulder circumferential groove thereby having the stepped structure.
	As to claim 21, Hoke teaches providing low height protrusions (e.g. 1.6 mm) at the groove bottom of a groove such that the protrusion extends fully across the groove; Arai's shoulder circumferential groove having a depth of 12 to 18 mm [paragraph 16].
	As to claim 23, it would have been obvious to one of ordinary skill in the art to provide Arai's shoulder zigzag circumferential groove such that "the at least one protruding part comprises a plurality of protruding parts, the plurality of protruding parts single protruding part is arranged on a respective one of the first inclined portions, each protruding part consists of a first protrusion and a second protrusion, and the first protrusion is located nearer to the one adjacent first intersection than the second protrusion" (emphasis added) in view of (1) Arai's teaching to provide a pneumatic tire (e.g. tire size 265/65R17  → tire section width = 265 mm) with a tread pattern having a shoulder zigzag circumferential groove as shown in FIGURE 1 and (2) Hoke's teaching to provide protrusions at a groove bottom of a circumferential groove to minimize or prevent tire damage from stone pick up and stone penetration such that pitch P of the protrusions = 1/8 inch to two times groove width, width W of each protrusion is 50 to 90% pitch P and spacing S of the protrusions is 10 to 50% pitch [FIGURES 13-15, and description thereof].
Ishigaki
5)	Claims 1, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (US D791690) in view of Hoke (US 3,727,661) or Japan 210 (JP 2002-211210).
This rejection of claims 1, 21, 22 and 25 using Ishigaki was necessitated by the amendment filed 4-7-21.  The rejection of new claims 22 and 25 was necessitated by amendment because Ishigaki teaches the new limitations regarding length of middle element being less than groove width of end elements (claim 22) and minimum groove width at V-shaped second bent portion of second inclined portion (claim 25).  Since each of new dependent claims 21, 22 and 25 necessarily requires all of the limitations of base claim 1, rejection of independent claim 1 in addition to rejection of new dependent claims 21, 22 and 25 is not considered to be a rejection which has not necessitated by amendment. 

	Ishigaki discloses a tire for an automobile [TITLE] having a tread comprising a zigzag shoulder main circumferential groove comprising alternating long first inclined portions and short inclined portions [FIGURES 1-8].  The long first inclined portions and 

    PNG
    media_image3.png
    335
    575
    media_image3.png
    Greyscale

In the above MARKED UP DRAWING #3, the markings were added by the examiner to facilitate discussion of Ishigaki.  In the MARKED UP DRAWING #3, "1" is a first inclined portion and "2" is a second inclined portion.  The first inclined portion "1" is colored black by the examiner.  The second inclined portion "2" is not colored black by the examiner.  Ishigaki's FIGURE 8 illustrates and reasonably conveys that the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Thus, the claimed first inclined portions and the claimed second inclined portions read on the first inclined portions "1" and the second inclined portions "2", respectively, in MARKED UP DRAWING #3. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.    See In re Mraz, 173 USPQ 25 (CCPA 1972).  Ishigaki does not recite providing at least one protruding part in the shoulder circumferential groove.

10-50% pitch P and height H of the protrusions is 1/16 inch (1.6 mm) to 50% groove depth [FIGURES 2, 13-14] or (2) Japan 210 teaches providing a circumferential main groove with protrusions to prevent stone trapping and reduce noise wherein the protrusions are arranged in the groove such that the spacing between the protrusions is relatively small [FIGURES 1-2, 7-10], the protrusions have different heights (e.g. three different heights) [FIGURES 2, 8, 10], the taller protrusion has a height of 50-60% the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".
	As to claim 21, Hoke teaches providing protrusions in a groove such that the protrusion extends fully across the groove.
	As to claim 22, Ishigaki's FIGURE 8 shows the first inclined portion "1" having a pair of end elements and a middle element as claimed.  Furthermore, FIGURE 8 shows and reasonably conveys a length of the middle element being shorter than a groove width of the pair of end elements.  
	As to claim 25, Ishigaki's FIGURE 8 shows and reasonably conveys each second inclined portion comprises a second bent portion where the second inclined portion is bent in a V-shaped manner, and each second inclined portion has a minimum groove width at the second bent portion; it being noted that FIGURE 8 shows a center line of the second inclined portion #2 between the V-shaped axially inner corner of a shoulder block and the axially outer edge of a middle block having a V-shaped trace and the second inclined portion #2 having a minimum groove width at the V-shaped axially inner corner of the shoulder block.
Jacobs
6)	Claims 1, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2014/0360641) in view of Hoke (US 3,727,661) or Japan 210 (JP 2002-211210).
This rejection of claims 1, 21, 22 and 24 using Jacobs was necessitated by the amendment filed 4-7-21.  The rejection of new claims 22 and 24 was necessitated by amendment because Jacobs teaches the new limitations regarding length of middle element being less than groove width of end elements (claim 22) and each first inclined portion comprising a plurality of expanded width portions (claim 24).  Since each of new dependent claims 21, 22 and 24 necessarily requires all of the limitations of base claim 1, rejection of independent claim 1 in addition to rejection of new dependent claims 21, 22 and 24 is not considered to be a rejection which has not necessitated by amendment.

	Jacobs discloses a pneumatic tire having a tread comprising a zigzag shoulder main circumferential groove comprising alternating long first inclined portions and short inclined portions [FIGURE 2].  The long first inclined portions and the second inclined portions are communicated with each other at axially outward first intersections and at axially inward second intersections.  An annotated copy of a portion of FIGURE 2 of Jacobs is provided below: 

    PNG
    media_image4.png
    541
    835
    media_image4.png
    Greyscale

In the above MARKED UP DRAWING, the markings were added by the examiner to facilitate discussion of Jacobs.  In the MARKED UP DRAWING, "1" is a first inclined portion and "2" is a second inclined portion.  The black lines indicate the intersections between the first inclined portions "1" and second inclined portions "2".  Jacobs' the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  Jacobs does not recite providing at least one protruding part in the shoulder circumferential groove.
	As to claims 1, 21, 22 and 24, it would have been obvious to one of ordinary skill in the art to provide Jacobs' pneumatic tire such that the groove bottom of the shoulder circumferential main groove is provided with at least one protruding part extending in a width direction of the at least one main groove, a distance between the at least one protruding part and one adjacent first intersection being equal to or less than two times groove widths of the first intersections [claim 1], the at least one protruding part extends fully across the at least one main groove [claim 21], each first inclined portion comprises a pair of end elements inclined in the first direction and a middle element inclined in the second direction and connecting the pair of end elements, and a length of the middle element is shorter than a groove width of the pair of end elements [claim 22], each first inclined portion comprises a plurality of expanded width portions [claim 24] since (1) Hoke teaches providing protrusions in a circumferential main groove of a tire tread to minimize or prevent tire damage from stone pick up and stone penetration wherein pitch P of the protrusions is 1/8 inch (3.2 mm) to two times groove width, width W of the protrusion is 50 to 90% pitch P, spacing S of the protrusions is
10-50% pitch P and height H of the protrusions is 1/16 inch (1.6 mm) to 50% groove depth [FIGURES 2, 13-14] or (2) Japan 210 teaches providing a circumferential main the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".
	As to claim 21, Hoke teaches providing protrusions in a groove such that the protrusion extends fully across the groove.
	As to claim 22, Jacobs' FIGURE 2 shows the first inclined portion "1" having a pair of end elements and a middle element as claimed.  Furthermore, Jacobs' FIGURE 2 shows and reasonably conveys a length of the middle element being shorter than a groove width of the pair of end elements.  
	As to claim 24, the claimed expanded width portions read on the recesses between the small ribs defining serrations at the radially outer regions of Jacob's shoulder circumferential groove. 
Remarks
7)	Applicant’s arguments with respect to claims 21-25 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of applicant's statement on page 9 of the response filed 4-7-21, Hokazono (US 2019/0100060) has been removed as 102(a)(2) type prior art.

	Applicant argues that Arai does not disclose lengths of the first inclined portions being longer than lengths of the second inclined portions.  This argument is not persuasive.  An annotated copy of FIGURE 1 of Arai is provided below: 

    PNG
    media_image1.png
    589
    863
    media_image1.png
    Greyscale

In the above MARKED UP DRAWING #1, the markings were added by the examiner to facilitate discussion of Arai.  In the MARKED UP DRAWING #1, "1" is a first inclined portion and "2" is a second inclined portion.  The first inclined portion "1" is colored black.  The second inclined portion "2" is white with a black border.  FIGURE 1 illustrates and reasonably conveys that the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Another annotated copy of FIGURE 1 of Arai is provided below: 

    PNG
    media_image2.png
    586
    864
    media_image2.png
    Greyscale

In the above MARKED UP DRAWING #2, the markings were added by the examiner to facilitate discussion of Arai.  In the MARKED UP DRAWING #2, "1" is a first inclined portion and "2" is a second inclined portion.  The first inclined portion "1" is colored black.  The second inclined portion "2" is white with a black border.  FIGURE 1 illustrates and reasonably conveys that the length of a first inclined portion "1" is longer than a length of a second inclined portion "2".  Thus, the claimed first inclined portions and the claimed second inclined portions read on the first inclined portions "1" and the second inclined portions "2", respectively, in either MARKED UP DRAWING #1 or MARKED UP DRAWING #2.
	Applicant notes that nothing in ARAI discloses that Fig. 1 of ARAI is drawn to scale. Applicant argues that relative dimensions of features of shoulder main groove 6 shown in Fig. 1 of ARAI cannot be determined from Fig. 1 alone.  This argument is not persuasive.  While patent drawings are not to scale, relationships clearly shown in the In re Mraz, 173 USPQ 25 (CCPA 1972).  In Martz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image5.png
    163
    325
    media_image5.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
	Applicant's argument regarding claim 21 is not persuasive since first portion 19 of Arai is part of the groove wall whereas Hoke motivates one of ordinary skill in the art to provide low height protrusions (e.g. 1.6 mm) at the bottom surface of the groove to minimize or prevent tire damage from stone pick up and stone penetration.  One of ordinary skill in the art would readily appreciate that decreasing groove width (e.g. to 30%) of the shoulder circumferential groove by using a greater length L1 (e.g. 70%) for portion 19 and thereby moving the axially inner groove wall closer to the axially outer groove has a significantly greater impact on groove volume for snow performance than using low height protrusions (e.g. 1.6 mm) at the groove bottom of a groove having a depth of 12 mm to 18 mm).
8)	No claim is allowed.   
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 2, 2021